DETAILED ACTION
This is a response to the Applicants' file on 7/20/21. In virtue of this filing, claims 1-8 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Ishimaru (US 2020/0264501) in view of Tsukahara et al (US Pub. No: 2019/0110349).
Regrading claim 1, Ishimarau disclose in figure 1 that, an integrated circuit device configured to control a switching element(switch(11)) disposed at a cathode side of a light emitting element(15) in series with the light emitting element between a power supply node (IV1) and one end of an inductor(14), the integrated circuit device comprising: a drive circuit(110) configured to output a drive signal to the switching element(11), and set the drive signal to an active state to thereby set the switching element to an ON state, and set the drive signal to an inactive state to thereby set the switching element to an OFF state(paraph [0005]); and a regulator(switching regulation control (12)) to which a source power supply voltage same in potential as a source voltage of a transistor as the switching element is input, and which is configured to generate a gate power supply voltage based on the source power supply voltage and first drive circuit(110)(figure 1, paragraph [0032]).
Ishimarau does not disclose wherein the drive circuit has a level shifter configured to level-shift a PWM signal based on the gate power supply voltage and the source power supply voltage, and outputs the drive signal based on an output signal of the level shifter to a gate of the transistor.
Tsukahara et al, in the same field of endeavor, disclose in figure 1 that, a drive circuit (30) which includes a level shifter (21-22) configured to level-shift a PWM signal based on the gate power supply voltage and the source power supply voltage, and outputs the drive signal based on an output signal of the level shifter to a gate of the transistor (QP1 or QN1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Tsukahara et al into the circuit of Ishimarau to improve or make a high level potential of the inversion signal.
Regrading claim 2, combination Ishimarau and Tsukahara et al disclose wherein the drive circuit includes a driver circuit which is configured to buffer the output signal of the level shifter to output the drive signal. See figures 4 and 6 of Tsukahara et al for a clock signal generation circuit 40a includes constant current sources 41 and 42, a comparator 43, a buffer circuit 44 as shown in paragraph [0098].
Regrading claim 5, Ishimarau disclose in figure 1 that,  wherein the drive circuit includes a resistor (RA) disposed between a source and the gate of the transistor(11).
Regrading claim 6, combination Ishimarau and Tsukahara et al disclose wherein the drive circuit includes a buffer amplifier circuit configured to output the source power supply voltage obtained by buffering the source voltage to the regulator. Paragraph [0071] of Tsukahara et al.
Regrading claim 7, Ishimarau disclose in figure 1 that, further comprising: an analog dimming drive circuit which is configured to output an analog dimming drive signal to an analog dimming switching element (12)configured to control a current flowing from another end of the inductor(14) to a ground node, set the analog dimming drive signal (paragraphs [0032, 0041,0136])to an active state to thereby set the analog dimming switching element(12) to an ON state, and set the analog dimming drive signal to an inactive state to thereby set the analog dimming switching element to an OFF state in a period in which the drive signal is in the active state.
Regrading claim 8, Ishimarau disclose in figure 1 that, a light source device comprising:  the light emitting element (15); the switching element (11, 12); and the inductor (14).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 3-4.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844